 

Exhibit 10.27

FIRST AMENDMENT TO LEASE AGREEMENT

 

 

This FIRST AMENDMENT TO LEASE AGREEMENT (“Amendment”), is entered into this 25th
day of March, 2016 (the “Execution Date”), by and between Scott’s Liquid
Gold-Inc. (“Lessee”) and Havana Gold, LLC. (“Lessor”).

 

RECITALS

 

WHEREAS, Lessee and Lessor entered into that certain Lease Agreement dated
February 1, 2013 (the “Lease”) for the lease of a portion of the office building
commonly known as Building A and located at 4880 Havana Street, Denver, Colorado
80239 (the “Building”), which portion consists of the entire fourth floor of the
Building containing approximately 16,078 square feet of rentable area (the
“Premises”).  All initially capitalized words used herein shall have the same
defined meaning as in the Lease, unless defined otherwise herein.

 

WHEREAS, Lessee and Lessor wish to extend the Term of the Lease and further
amend the Lease, all on the terms and conditions contained herein.  

 

AGREEMENT

 

NOW, THEREFORE in consideration of the mutual covenants and agreements set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledge, Lessor and Lessee agree that the
Lease is modified as follows:

 

1.Extension of Term.  Subject to and upon the terms and conditions set forth
herein, the parties acknowledge and agree that Lessee has exercised its first
option to extend the Term pursuant to Section 2 of the Lease, and the Term is
hereby extended for a period of 36 months, commencing on February 1, 2016 (the
“Effective Date”), and expiring on January 31, 2019 (the “Extension Term”).  All
references in the Lease to the “Lease Term” or “Term” shall be amended as of the
Effective Date to include the Extension Term defined herein.  Base Rent for the
Premises shall continue to be payable in accordance with the Lease provisions
relating to payment of Base Rent in the amounts set forth in Section 3 with
respect thereto from and after the Effective Date and during the Extension Term.

 

2.Tenant Improvements.  Lessee is not entitled to any alterations or
improvements to the Premises by Lessor, or any allowance or reimbursement in
connection with any work performed by Lessee therein, for or during the
Extension Term, except that Lessor agrees, at its sole cost and expense, to: (a)
replace all the carpeting contained in the Premises with carpet similar to other
carpet replacement recently performed by Lessor in the Building, and Lessee
shall be responsible for moving the personal property of Lessee located in the
Premises on a scheduled basis mutually acceptable to the parties as will be
required for Lessor and/or Lessor’s agents to perform such replacement, and (b)
modify two executive offices currently located in

1

 

--------------------------------------------------------------------------------

 

the Premises and construct demising walls and entrances therein and thereto in
order to create four executive offices, all of which shall be done accordingly
to a plan mutually acceptable to the parties showing the agreed upon layout and
finishes for such offices which will fit in with Lessee’s existing office space
(collectively, the “Tenant Improvements”).  Lessor shall use commercially
reasonable efforts to cause the Tenant Improvements to be completed as soon as
possible after the Execution Date.   

 

3.Terms Continue. Except as expressly modified herein, all other terms and
conditions of the Lease shall remain the same in full force and effect.

 

4.Brokers.  Lessor and Lessee hereby represents and warrants to the other that
it has not engaged or dealt with any broker, finder, or agent in connection with
the negotiation and/or execution of this Amendment, and Lessor and Lessee agrees
to indemnify and save the other harmless from any claim, demand, damage,
liability, cost or expense (including, without limitation, reasonable attorneys’
fees) paid or incurred by the indemnified party as a result of any claim for
brokerage or other commissions or fees made by any broker, finder, or agent,
employed or engaged or claiming employment or engagement by, through, or under
the indemnifying party.

 

5.Attorneys’ Fees.  In the event either party brings an action or files a suit
to enforce or interpret this Amendment or any provisions contained herein, the
party substantially prevailing in such action shall recover from the
non-prevailing party, in addition to all other remedies or damages, reasonable
legal fees and court costs incurred by such substantially prevailing party in
such action or suit.

 

6.Conflicts.  In the event of any conflict between the terms and provisions of
the Lease and the terms and provisions of this Amendment, the terms and
provisions of this Amendment shall control.

 

7.Counterparts.  This Amendment may be executed in any number of counterparts,
each of which shall be deemed to be an original, and all of such counterparts
shall constitute one document.  To facilitate execution of this Amendment, the
parties may execute and exchange, by electronic mail PDF, counterparts of the
signature pages.  

 

 

 

[Signature page follows]

 

 

 

 




2

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Lease Agreement as of the Execution Date.

 

LESSOR:  HAVANA GOLD, LLC,

a Colorado Limited Liability Company

 

 

By: /s/ Andrew Feinstein

 

Name: Andrew Feinstein

Its: Manager

 

LESSEE:  SCOTT’S LIQUID GOLD-INC.,

a Colorado Corporation

 

 

By: /s/ Mark E. Goldstein

 

Name: Mark E. Goldstein

Its: President & CEO

3

 